Citation Nr: 0032248	
Decision Date: 12/11/00    Archive Date: 12/20/00	

DOCKET NO.  99-15 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.  

3.  Entitlement to service connection for low fever due to an 
undiagnosed illness.

4.  Entitlement to service connection for difficulty sleeping 
due to an undiagnosed illness.

5.  Entitlement to service connection for headache due to an 
undiagnosed illness.

6.  Entitlement to service connection for muscle cramps due 
to an undiagnosed illness.

7.  Entitlement to service connection for abdominal cramps 
due to an undiagnosed illness.

8.  Entitlement to service connection for breathing 
difficulty due to an undiagnosed illness.

9.  Entitlement to restoration of a 70 percent rating for 
service-connected herpetic keratoconjunctivitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1988 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


REMAND

A June 1999 RO decision reduced the evaluation for the 
veteran's herpetic keratoconjunctivitis from 70 percent 
disabling to 10 percent disabling effective October 1, 1999.  
In August 1999 the veteran submitted a statement, together 
with additional medical evidence, indicating his disagreement 
with the reduced evaluation assigned.  Where there is a 
notice of disagreement, a remand, not referral, is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Subsequent to the RO's adjudication of the veteran's claims 
currently in appellate status additional legislation has been 
enacted reaffirming and clarifying the duty to assist 
claimants for benefits.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Readjudciation in light of this new legislation, particularly 
the notice provisions appears to be warranted.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ______ (2000) (to be codified as amended at 
38 U.S.C. § 5103).

A June 1998 letter from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) verifies that a 
helicopter from a ship, located in the same battle group as 
the veteran's ship, crashed into the ocean without a trace 
with four sailors on board.  It also indicates that when the 
veteran's ship entered the Arabian Gulf in April 1991 it 
encountered harsh conditions, primarily heat and haze caused 
by blowing sands and oil well fires.  Although the veteran 
was afforded two VA psychiatric examinations subsequent to 
the receipt of the letter from USASCRUR, the reports of these 
examinations do not reflect that the examiner had been 
instructed to determine if the veteran has PTSD directly 
related to verified events.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of all psychiatric disorders 
that are present.  The RO must provide 
the examiner the report that indicates 
the verified stressors and the examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in any 
current psychiatric disorders.  The 
examiner should be specifically requested 
to determine whether the diagnostic 
criteria in the DSM-IV to support a 
diagnosis of PTSD have been satisfied.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner must comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The claims 
folder must be made available to the 
examiner for review.  

2.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to restoration of a 
70 percent evaluation for herpetic 
keratoconjunctivitis.  All appropriate 
appellate procedures should then be 
followed.  

3.  The RO should then readjudicate the 
issues in appellate status in light of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

4.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



